Case 19-11466-MFW   Doc 1692   Filed 07/10/20   Page 1 of 7
Case 19-11466-MFW   Doc 1692   Filed 07/10/20   Page 2 of 7

                    EXHIBIT A
                               Case 19-11466-MFW                  Doc 1692     Filed 07/10/20     Page 3 of 7
Center City Healthcare, LLC, et al. - Service List to e-mail Recipients                                                     Served 7/8/2020

ALBERT EINSTEIN HEALTHCARE NETWORK                 ARENT FOX LLP                             ARENT FOX LLP
PENNY J. REZET                                     GEORGE P. ANGELICH                        PHILLIP KHEZRI
REZETP@EINSTEIN.EDU                                GEORGE.ANGELICH@ARENTFOX.COM              PHILLIP.KHEZRI@ARENTFOX.COM


ASHBY & GEDDES, P.A.                               ASHBY & GEDDES, P.A.                      ATTORNEY FOR THE CITY OF PA, CITY OF PA LAW DEP
GREGORY TAYLOR                                     KATHARINA EARLE                           MEGAN HARPER
GTAYLOR@ASHBYGEDDES.COM                            KEARLE@ASHBYGEDDES.COM                    MEGAN.HARPER@PHILA.GOV


BALLARD SPAHR LLP                                  BALLARD SPAHR LLP                         BALLARD SPAHR LLP
CHANTELLE D. MCCLAMB                               TOBEY M. DALUZ                            VINCENT J. MARRIOTT
MCCLAMBC@BALLARDSPAHR.COM                          DALUZT@BALLARDSPAHR.COM                   MARRIOTT@BALLARDSPAHR.COM


BARNES & THORNBURG LLP                             BARNES & THORNBURG, LLP                   BAYARD, P.A.
DAVID POWLEN                                       KEVIN G. COLLINS                          JUSTIN ALBTERTO
DAVID.POWLEN@BTLAW.COM                             KEVIN.COLLINS@BTLAW.COM                   JALBERTO@BAYARDLAW.COM


BAYARD, P.A.                                       BERGER LAW GROUP, P.C.                    BERGER LAW GROUP, P.C.
SOPHIE E. MACON                                    MATTHEW R. KAUFMANN,                      PHILLIP BERGER
SMACON@BAYARDLAW.COM                               KAUFMANN@BERGERLAWPC.COM                  BERGER@BERGERLAWPC.COM


BIELLLI & KLAUDER, LLC                             BUCHALTER, A PROFESSIONAL CORPORATION     CIARDI CIARDI & ASTIN
DAVID KLAUDER                                      SHAWN M. CHRISTIANSON                     ALBERT CIARDI
DKLAUDER@BK-LEGAL.COM                              SCHRISTIANSON@BUCHALTER.COM               ACIARDI@CIARDILAW.COM


CIARDI CIARDI & ASTIN                              COMMONWEALTH OF PA, DEPT OF LABOR AND INDUS DENTON US, LLP
JOSEPH MCMAHON                                     DEB SECREST                                 OSCAR PINKAS
JMCMAHON@CIARDILAW.COM                             RA-LI-UCTS-BANKRUPT@STATE.PA.US             OSCAR.PINKAS@DENTONS.COM


DENTONS US, LLP                                    DILWORTH PAXSON                           DLA PIPER LLP
LAUREN MACKSOUD                                    PETER C. HUGHES,                          RICHARD A. CHESLEY
LAUREN.MACKSOUD@DENTONS.COM                        PHUGHES@DILWORTHLAW.COM                   RICHARD.CHESLEY@DLAPIPER.COM


DLA PIPER LLP                                      DREXEL UNIVERSITY COLLEGE OF MEDICINE     DRINKER BIDDLE & REATH LLP
STUART M. BROWN                                    STEPHEN A. COZEN, ESQ.                    MARITA S. ERBECK
STUART.BROWN@DLAPIPER.COM                          SCOZEN@COZEN.COM                          MARITA.ERBECK@DBR.COM


DRINKER BIDDLE & REATH LLP                         DUANE MORRIS LLP                          DUANE MORRIS LLP
PATRICK A. JACKSON                                 JARRET HITCHINGS                          MAIRI V. LUCE
PATRICK.JACKSON@DBR.COM                            JPHITCHINGS@DUANEMORRIS.COM               LUCE@DUANEMORRIS.COM


FINEMAN KREKSTEIN & HARRIS, PC                     FOX ROTHSCHILD LLP                        GELLERT SCALI BUSENKELL & BROWN, LLC
DEIRDRE M. RICHARDS                                THOMAS HORAN                              MICHAEL BUSENKELL
DRICHARDS@FINEMANLAWFIRM.COM                       THORAN@FOXROTHSCHILD.COM                  MBUSENKELL@GSBBLAW.COM


GIBBONS P.C                                        GIBBONS P.C.                              GIBBONS P.C.
DAVID N. CRAPO                                     DALE E. BARNEY                            HOWARD A. COHEN
DCRAPO@GIBBONSLAW.COM                              DBARNEY@GIBBONSLAW.COM                    HCOHEN@GIBBONSLAW.COM


GIBBONS P.C.                                       GIBBONS P.C.                              GREENBERG TRAURIG, LLP
NATASHA M. SONGONUGA                               ROBERT K. MALONE                          DENNIS A. MELORO
NSONGONUGA@GIBBONSLAW.COM                          RMALONE@GIBBONSLAW.COM                    MELOROD@GTLAW.COM


GREENBERG TRAURIG, LLP                             HOGAN & MCDANIEL                          HOGAN & MCDANIEL
NANCY A. PETERMAN                                  DANIEL C. KERRICK                         DANIEL K. HOGAN
PETERMANN@GTLAW.COM                                DCKERRICK@DKHOGAN.COM                     DKHOGAN@DKHOGAN.COM


HOGAN & MCDANIEL                                   HONIGMAN LLP                              HONIGMAN LLP
GARVAN F. MCDANIEL                                 E TODD SABLE                              LAWRENCE A. LICHTMAN
GFMCDANIEL@DKHOGAN.COM                             TSABLE@HONIGMAN.COM                       LLICHTMAN@HONIGMAN.COM




Page 1 of 3
                                Case 19-11466-MFW                 Doc 1692        Filed 07/10/20   Page 4 of 7
Center City Healthcare, LLC, et al. - Service List to e-mail Recipients                                                        Served 7/8/2020

JD THOMPSON LAW                                    JEFFER MANGELS BUTLER & MITHCELL LLP       JONES WALKER LLP
JUDY D. THOMPSON                                   MMARTIN@JMBM.COM                           JEFFREY R. BARBER
JDT@JDTHOMPSONLAW.COM                                                                         JBARBER@JONESWALKER.COM


KIRKLAND & ELLIS LLP                               KIRKLAND & ELLIS LLP                       KIRKLAND & ELLIS LLP
GREGORY F. PESCE                                   NICOLE GREENBLATT                          STEPHEN C. HACKNEY
GREGORY.PESCE@KIRKLAND.COM                         NICOLE.GREENBLATT@KIRKLAND.COM             STEPHEN.HACKNEY@KIRKLAND.COM


KURTZMAN, STEADY, LLC.                             LATHAM & WATKINS LLP                       LATHAM & WATKINS LLP
JEFFREY KURTZMAN                                   MATTHEW J. CARMODY                         SUZZANNE UHLAND
KURTZMAN@KURTZMANSTEADY.COM                        MATT.CARMODY@LW.COM                        SUZZANNE.UHLAND@LW.COM


LAW OFFICES OF MITCHELL J. MALZBERG, LLC           MARKOWITZ & RICHMAN                        MARKOWITZ AND RICHMAN
MITCHELL J. MALZBERG                               JWALTERS@MARKOWITZANDRICHMAN.COM           CLAIBORNE S. NEWLIN
MMALZBERG@MJMALZBERGLAW.COM                                                                   CNEWLIN@MARKOWITZANDRICHMAN.COM


MARON MARVEL BRADLEY ANDERSON & TARDY, LLC. MATTLEMAN WEINROTH & MILLER, P.C                  MCCARTER & ENGLISH, LLP
STEPHANIE A. FOX                            CHRISTINA PROSS                                   WILLIAM F. TAYLOR
SAF@MARONMARVEL.COM                         CPROSS@MWM-LAW.COM                                WTAYLOR@MCCARTER.COM


MED ONE CAPITAL FUNDING, LLC.                      MOYE WHITE LLP                             MOYE WHITE LLP
DLEIGH@RQN.COM                                     TIMOTHY M. SWANSON                         VIKRAMA S. CHANDRASHEKAR
                                                   TIM.SWANSON@MOYEWHITE.COM                  VIKA.CHANDRASHEKAR@MOYEWHITE.COM


O’DONOGHUE & O’DONOGHUE LLP                        OFFICE OF ATTORNEY GENERAL                 OFFICE OF ATTORNEY GENERAL
LANCE GEREN, ESQ.                                  CAROL E. MOMJIAN                           CHRISTOPHER R. MOMJIAN
LGEREN@ODONOGHUELAW.COM                            CMOMJIAN@ATTORNEYGENERAL.GOV               CRMOMJIAN@ATTORNEYGENERAL.GOV


OFFICE OF ATTORNEY GENERAL                         OFFICE OF ATTORNEY GENERAL                 OFFICE OF ATTORNEY GENERAL
DAVID DEMBE                                        LISA M. RHODE                              RYAN B. SMITH
DDEMBE@ATTORNEYGENERAL.GOV                         LRHODE@ATTORNEYGENERAL.GOV                 RBSMITH@ATTORNEYGENERAL.GOV


OFFICE OF THE UNITED STATES ATTORNEY               OFFICE OF THE UNITED STATES TRUSTEE        PACHULSKI STANG ZIEHL & JONES LLP
USADE.ECFBANKRUPTCY@USDOJ.GOV                      BENJAMIN HACKMAN                           LAURA DAVIS JONES
                                                   BENJAMIN.A.HACKMAN@USDOJ.GOV               LJONES@PSZJLAW.COM


PACHULSKI STANG ZIEHL & JONES LLP                  PEARLMAN & MIRANDA, LLC.                   PEPPER HAMILTON, LLP
TIMOTHY P. CAIRNS                                  PATRICIA A CELANO                          FRANCIS J. LAWALL
TCAIRNS@PSZJLAW.COM                                PCELANO@PEARLMANMIRANDA.COM                FRANCIS.LAWALL@TROUTMAN.COM


PEPPER HAMILTON, LLP                               POLSINELLI P.C                             POTTER ANDERSON & CORROON LLP
MARCY J. MCLAUGHLIN                                CHRISTOPHER A. WARD                        D. RYAN SLAUGH
MARCY.SMITH@TROUTMAN.COM                           CWARD@POLSINELLI.COM                       RSLAUGH@POTTERANDERSON.COM


POTTER ANDERSON & CORROON LLP                      POTTER ANDERSON & CORROON LLP              RICHARDS LAYTON & FINGER, PA
JEREMY W. RYAN                                     R. STEPHEN MCNEILL                         BRENDAN J. SCHLAUCH
JRYAN@POTTERANDERSON.COM                           RMCNEILL@POTTERANDERSON.COM                SCHLAUCH@RLF.COM


RICHARDS LAYTON & FINGER, PA                       RICHARDS LAYTON & FINGER, PA               SAUL EWING ARNSTEIN & LEHR LLP
MARK D. COLLINS                                    MICHAEL J. MERCHANT                        AARON APPLEBAUM
COLLINS@RLF.COM                                    MERCHANT@RLF.COM                           AARON.APPLEBAUM@SAUL.COM


SAUL EWING ARNSTEIN & LEHR LLP                     SAUL EWING ARNSTEIN & LEHR LLP             SAUL EWING ARNSTEIN & LEHR LLP
ADAM ISENBERG                                      JEFFREY HAMPTON                            MARK MINUTI
ADAM.ISENBERG@SAUL.COM                             JEFFREY.HAMPTON@SAUL.COM                   MARK.MINUTI@SAUL.COM


SAUL EWING ARNSTEIN & LEHR LLP                     SCHNADER HARRISON SEGAL & LEWIS LLP        SCHNADER HARRISON SEGAL & LEWIS LLP
MONIQUE DISABATINO                                 NICHOLAS J. LEPORE                         RICHARD A. BARKASY
MONIQUE.DISABATINO@SAUL.COM                        NLEPORE@SCHNADER.COM                       RBARKASY@SCHNADER.COM




Page 2 of 3
                               Case 19-11466-MFW                  Doc 1692       Filed 07/10/20     Page 5 of 7
Center City Healthcare, LLC, et al. - Service List to e-mail Recipients                                                     Served 7/8/2020

SHIPMAN & GOODWIN LLP                              SILLS CUMMIS & GROSS P.C                    SILLS CUMMIS & GROSS P.C.
ERIC S. GOLDSTEIN                                  ANDREW H. SHERMAN                           BORIS I. MANKOVETSKIY
EGOLDSTEIN@GOODWIN.COM                             ASHERMAN@SILLSCUMMIS.COM                    BMANKOVETSKIY@SILLSCUMMIS.COM


STEVENS & LEE, P.C.                                STEVENS & LEE, P.C.                         STINSON LLP
JOSEPH H. HUSTON                                   ROBERT LAPOWSKY                             DARRELL CLARK
JHH@STEVENSLEE.COM                                 RL@STEVENSLEE.COM                           DARRELL.CLARK@STINSON.COM


STINSON LLP                                        STOEL RIVES LLP                             STRADLEY RONAN STEVENS & YOUNG LLP
TRACEY M. OHM                                      MARC A. AL                                  DEBORAH A. REPEROWITZ
TRACEY.OHM@STINSON.COM                             MARC.AL@STOEL.COM                           DREPEROWITZ@STRADLEY.COM


STRADLEY, RONON, STEVENS & YOUNG, LLP              STRADLEY, RONON, STEVENS & YOUNG, LLP       STREUSAND, LANDON, OZBURN & LEMMON, LLP
GRETCHEN M. SANTAMOUR                              JOELLE E. POLESKY                           SABRINA L. STREUSAND
GSANTAMOUR@STRADLEY.COM                            JPOLESKY@STRADLEY.COM                       STREUSAND@SLOLLP.COM


SULLIVAN, HAZELTINE, ALLISON, LLC.                 THE ROSNER LAW GORUP LLC                    TROUTMAN SANDERS LLP
WILLIAM D. SULLIVAN                                FREDERICK B. ROSNER                         JESSICA D. MIKHAILEVICH
BSULLIVAN@SHA-LLC.COM                              ROSNER@TEAMROSNER.COM                       JESSICA.MIKHAILEVICH@TROUTMAN.COM


TROUTMAN SANDERS LLP                               TROUTMAN SANDERS LLP                        U.S. DEPARTMENT OF JUSTICE
LOUIS CURCIO                                       MATTHEW R. BROOKS                           MARCUS.S.SACKS@USDOJ.GOV
LOUIS.CURCIO@TROUTMAN.COM                          MATTHEW.BROOKS@TROUTMAN.COM


UNDERWOOD PERKINS, P.C.                            UNDERWOOD PERKINS, P.C.                     WHITE AND WILLIAMS LLP
DAVID L. CAMPBELL                                  ELI D. PIERCE                               AMY E. VULPIO
DCAMPBELL@UPLAWTX.COM                              EPIERCE@UPLAWTX.COM                         VULPIOA@WHITEANDWILLIAMS.COM


WHITE AND WILLIAMS LLP                             WILLIG, WILLIAMS & DAVIDSON
MARC S. CASARINO                                   JESSICA KOLANSKY
CASARINOM@WHITEANDWILLIAMS.COM                     JKOLANSKY@WWDLAW.COM


                                                                                           Parties Served: 113




Page 3 of 3
Case 19-11466-MFW   Doc 1692   Filed 07/10/20   Page 6 of 7

                    EXHIBIT B
                               Case 19-11466-MFW             Doc 1692        Filed 07/10/20    Page 7 of 7
Center City Healthcare, LLC, et al. - U.S. Mail                                                                         Served 7/8/2020

BALLARD SPAHR LLP                                 BALLARD SPAHR LLP                           CITY OF PHILADELPHIA
ATTN: TOBEY M. DALUZ                              ATTN: VINCENT J. MARRIOTT                   ATTN: LAW DEPT
ATTN: CHANTELLE D. MCCLAMB                        1735 MARKET STREET, 51ST FLOOR              1515 ARCH ST, 17TH FL
919 N. MARKET STREET, 11TH FLOOR                  PHILADELPHIA, PA 19103                      PHILADELPHIA, PA 19102
WILMINGTON, DE 19801



COMMONWEALTH OF PA, DEPT OF LABOR AND INDUS       DREXEL UNIVERSITY COLLEGE OF MEDICINE       FREEDMAN & LORRY, P.C.
COLLECTION SUPPORT UNIT                           C/O COZEN O’CONNOR                          C/O SUSAN A. MURRAY
ATTN: DEB SECREST                                 ATTN: STEPHEN A. COZEN, ESQ.                ATTN: TRAINING & UPGRADING FUND
651 BOAS ST, RM 925                               ONE LIBERTY PLACE                           1601 MARKET ST, STE 1500
HARRISBURG, PA 17121                              1650 MARKET ST, STE 2800                    PHILADELPHIA, PA 19103
                                                  PHILADELPHIA, PA 19103

INTERNAL REVENUE SERVICE                          INTERNATIONAL BROTHERHOOD OF                JEFFER MANGELS BUTLER & MITHCELL LLP
P.O. BOX 7346                                     ELECTRICAL WORKERS, LOCAL 98                ATTN: MARIANNE S. MARTIN
PHILADELPHIA, PA 19101-7346                       1701 SPRING GARDEN ST                       1900 AVE OF THE STARS, 7TH FL
                                                  PHILADELPHIA, PA 19130                      LOS ANGELES, CA 90067




MARKOWITZ & RICHMAN                               MED ONE CAPITAL FUNDING, LLC.               NATIONAL UNION OF HOSPITAL AND
ATTN: JONATHAN WALTERS, ESQUIRE                   C/O RAY QUINNEY & NEBECKER, P.C             HEALTHCARE EMPLOYEES, AFSCME, AFL-CIO
123 SOUTH BROAD ST, STE 2020                      ATTN: DAVID H. LEIGH                        1319 LOCUST ST
PHILADELPHIA, PA 19109                            36 S STATE ST, 14TH FL                      PHILADELPHIA, PA 19107
                                                  SALT LAKE CITY, UT 84111



NATIONAL UNION OF HOSPITAL AND                    OFFICE OF THE ATTORNEY GENERAL              OFFICE OF THE UNITED STATES ATTORNEY
HEALTHCARE EMPLOYEES, DISTRICT 1199C              ATTN: JOSH SHAPIRO, ESQUIRE                 FOR THE DISTRICT OF DELAWARE
1319 LOCUST ST                                    ATTN: BANKRUPTCY DEPT                       ATTN: DAVID C. WEISS, ESQUIRE
PHILADELPHIA, PA 19107                            16TH FL, STRAWBERRY SQUARE                  HERCULES BUILDING
                                                  HARRISBURG, PA 17120                        1313 N MARKET ST
                                                                                              WILMINGTON, DE 19801

PENNSYLVANIA ASSOCIATION OF                       PENNSYLVANIA DEPARTMENT OF HEALTH           ST. MARY MEDICAL CENTER
STAFF NURSES AND ALLIED PROFESSIONALS             ATTN: DR. RACHEL LEVINE                     1201 LANGHORNE-NEWTOWN RD
1 FAYETTE STREET, SUITE 475                       HEALTH AND WELFARE BUILDING                 LANGHORNE, PA 19047
CONSHOHOCKEN, PA 19428                            625 FORESTER ST, 8TH FL W
                                                  HARRISBURG, OA 17120



STRADLEY RONAN STEVENS & YOUNG LLP                UNITED STATES DEPARTMENT OF JUSTICE         UNITED STATES DEPARTMENT OF JUSTICE
ATTN: DEBORAH A. REPEROWITZ                       950 PENNSYLVANIA AVE, NW                    ATTN: CIVIL DIVISION
100 PARK AVENUE, SUITE 2000                       WASHINGTON, DC 20530-0001                   1100 L ST, NW, 10030
NEW YORK, NY 10017                                                                            WASHINGTON, DC 20005



                                                                                          Parties Served: 21




Page 1 of 1
